By the Court:
The plaintiff was the owner of only the undivided seven twenty-fourths of the block bounded by TJ and Y, and *150Seventeenth and Eighteenth streets, and was not an owner in any other of the blocks included in the tax sale. The Statute of March 31st, 1866 (Stats. 1865-6, p. 607), requires that the person redeeming land from tax sale shall pay the whole amount of the judgment under which the sale was made. But that provision does not authorize a person to redeem any land other than such as he owned when the tax sale was made. The language of the statute is: “Provided further, that when the property sold belongs to minors or persons under legal disability, they shall have until six months after said disability is removed to redeem said property by paying the whole amount of the judgment/' etc. The right of redemption comes entirely from the statute, and it is subject to all the limitations and conditions therein imposed.
The Court found that the land had been conveyed by the Sheriff to Kenney, that the title still remained in him, and had not been incumbered by him. That finding will estop all the defendants in any future litigation which may arise. It was therefore proper that Kenney should convey to the plaintiff the title to the lands of the plaintiff, which he— Kenney—had acquired by virtue of the Sheriff’s sale and deed, and there is no other mode in which the redemption could be effected. A decree that the plaintiff is entitled to redeem his lands, or declaring that the Sheriff’s deed shall not operate as a conveyance of the plaintiff’s interest, would be no more effectual than Kenney’s deed; and it would not bind persons not. parties to the suit, who may have acquired titles to or liens upon the plaintiff’s interest in the lands while held by Kenney.
Judgment affirmed.